Citation Nr: 0844154	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
pelvis.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to an initial compensable rating for 
residuals of a right forearm burn.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
December 1987.  The veteran also had active duty service from 
January 1990 to August 1990; his discharge from this period 
of service was under other than honorable conditions.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a decision dated in February 2007, the Board denied the 
veteran's appeal.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a Memorandum Decision dated in May 2008, the Court vacated 
the Board's February 2007 decision, and remanded the case to 
the Board for action consistent with the Court's Decision.


REMAND

In its May 2008 Memorandum Decision, the Court found that the 
Board erred by not remanding the claims for the purpose of 
affording the veteran a VA examination or examinations.  The 
veteran is currently incarcerated and has been incarcerated 
at all times relevant to this claim.  The Court noted that 
the RO had scheduled the veteran for examinations for which 
he failed to report, and did not sufficiently pursue whether 
a VA examiner could travel to the facility where the veteran 
is presently incarcerated to conduct an examination despite 
having indicated that this was the correct course of action.  
The Court noted the Board's observation that even though the 
veteran is currently incarcerated, he is entitled to the same 
assistance as his fellow, non-incarcerated veterans.  See 
Bolton v. Brown, 8 Vet. App. 185 (1995).  The Court 
essentially disagreed with the Board's subsequent finding 
that remanding the case for examinations would serve no 
useful purpose and instead noted that once VA undertakes the 
effort to provide an examination when developing a claim for 
service connection, even if not statutorily obligated to do 
so, it must provide an adequate one.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  

The Board also points out that the Court has held that VA 
must tailor its assistance to the peculiar circumstances of 
obtaining examination of an incarcerated veteran.  Bolton v. 
Brown, 8 Vet. App. 185 (1995).  The Bolton Court indicated 
that alternative means to obtain examination of an 
incarcerated veteran include: (1) attempting to arrange 
transportation of the veteran to a VA facility for 
examination; (2) contacting the correctional facility and 
having their personnel conduct an examination according to VA 
examination worksheets or (3) sending a VA examiner to the 
correctional facility to conduct the examination.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  Consistent with the Memorandum 
Decision and other controlling law, the 
RO or the AMC should arrange for the 
veteran to be afforded examinations to 
determine if the veteran has arthritis of 
the pelvis and bilateral hearing loss 
disability, and if so, the etiology 
thereof.  The claims folder or a copy of 
the contents of the claims folder must be 
made available to and reviewed by the 
examiners prior to completion of the 
examination reports.  All studies or 
tests deemed necessary by the examiners 
should be performed.  With respect to 
each of the claimed disabilities found to 
be present, if any, the appropriate 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service.  The 
rationale for all opinions expressed must 
also be provided.

2.  Consistent with the Memorandum 
Decision and other controlling law, the 
RO or the AMC should arrange for the 
veteran to be afforded an examination to 
determine the current nature and extent 
of all residuals of a right forearm burn.  
The claims folder a copy of the contents 
of the claims folder must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report.  Any indicated studies should be 
performed.  The examiner should identify 
all currently present residuals of the 
burn and any functional impairment 
resulting from those residuals.  The 
examiner should also assess the impact of 
the burn residuals on the veteran's daily 
functioning and his ability to work.  

3.  In the event the veteran is 
unavailable for examination, the RO or 
the AMC should document for the record 
all alternative steps undertaken in the 
attempts to schedule the veteran for 
these VA examinations.  The RO or AMC is 
specifically directed to document all 
attempts taken under Bolton to schedule 
the veteran for VA examinations related 
to his claims.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response before the 
case is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




